Case 20-14061-amc         Doc 41    Filed 08/19/21 Entered 08/19/21 12:00:17           Desc Main
                                    Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13
         Sara M. Keenan
                                                         Bankruptcy No. 20-14061-AMC

                               Debtor

         TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of
Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee
in the above-captioned case.

2.       The within case was commenced by the filing of a Chapter 13 petition on 10/13/2020.

3.       This Motion to Dismiss has been filed for the following reason(s):

         •   The Debtor(s) has/have failed to commence or continue making timely payments to
             the Trustee as required by 11 U.S.C. Section 1326.

        WHEREFORE, Scott F. Waterman, Esq., Standing Chapter 13 Trustee, requests that the
Court, after a hearing, enter an Order dismissing this case.

Date: 08/19/2021                                  Respectfully submitted,

                                                 /s/ Ann Swartz, Esq.
                                                 Ann Swartz, Esq.
                                                 for
                                                 Scott F. Waterman, Esq.
                                                 Standing Chapter 13 Trustee
                                                 2901 St. Lawrence Avenue, Suite 100
                                                 Reading, PA 19606
                                                 Telephone: (610) 779-1313
